FOURTH DIVISION
                                   DILLARD, P. J.,
                                  RAY and SELF, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                       April 13, 2017




In the Court of Appeals of Georgia
 A17A0414. PREMIER ELEVATOR COMPANY, INC./SOI et al. v.
     EDWARDS.

      SELF, Judge.

      We    granted     Premier      Elevator      Company,       Inc./SOI     and   CCMSI’s

(“Employer/Insurer”) application for discretionary appeal from the superior court’s

order affirming the State Board of Workers’ Compensation’s (“the Board”) order

denying their motion to dismiss employee Michael Edwards’ claim for medical

benefits based on the statute of limitation.

      In this case, an Administrative Law Judge (“ALJ”) of the Board denied the

Employer/Insurer’s motion to dismiss, finding that Edwards’ “claim for additional

medical treatment for compensable injuries to his left middle finger is not barred by

the statute of limitation[] under OCGA § 34-9-82 (a).” The appellate division of the
Board adopted and affirmed the ALJ’s findings and conclusions and the

Employer/Insurer appealed to the superior court. The superior court affirmed the

Board’s decision.

             OCGA § 34-9-105 (b) provides that

      [e]ither party to [a workers’ compensation] dispute may, within 20 days
      from the date of any such final award or within 20 days from the date of
      any other final order or judgment of the members of the board, but not
      thereafter, appeal from the decision in such final award or from any
      other final decision of the board to the superior court of the county in
      which the injury occurred or, if the injury occurred outside the state, to
      the superior court of the county in which the original hearing was held,
      in the manner and upon the grounds provided in this Code section.


Id. “This statute plainly, clearly, and unambiguously prescribes that only a final

award, order, judgment, or decision of the board is subject to appeal to the superior

court. Further, the Workers’ Compensation Act makes no provision for an appeal to

the superior court from a decision by the full board other than one which grants or

denies compensation. Conwood Corp. v. Guinn, 190 Ga. App. 595 (379 SE2d 621)

(1989).” (Punctuation omitted; emphasis in original.) Fasher Painting & Decorating

Co. v. Bordelon, 204 Ga. App. 196, 196 (2) (419 SE2d 82) (1992). Here, the Board

denied the Employer/Insurer’s motion to dismiss based on statute of limitation

                                          2
grounds. Although the Board found that Edwards had a “compensable” injury, it did

not issue a compensation award. Thus, Edwards’ claim for benefits remains pending

below. Because the Board’s ruling did not constitute a “final order or judgment” as

contemplated by OCGA § 34-9-105 (b), the superior court was without jurisdiction

to consider the appeal and should have dismissed it. Accordingly, the judgment of the

superior court is reversed with direction that the appeal be dismissed as premature.

See GAC, MFG/Processing v. Busbin, 233 Ga. App. 406 (504 SE2d 270) (1998);

Fasher Painting & Decorating Co., supra; Conwood Corp., supra.

      Judgment vacated and remanded with direction. Dillard, P. J. and Ray, J.,

concur.




                                         3